DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6 and 15, it is unclear what is meant by “reflecting a results of the framing processing.” Is the result just used to adjust the filter, is the image mirrored, etc.?
As to claims 8 and 17, it is unclear what is meant by “cut the voice of a talker.” Does this mean mute, remove, attenuate, something different?



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of copending Application No. 17/492,914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “position information” and “posture information” are substantially the same based on the broadest reasonable interpretation of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Co-pending 17/492,914
1. An audio signal processing method comprising: receiving an audio signal corresponding to a voice of a talker; obtaining an image of the talker; estimating position information of the talker using the image of the talker; generating, according to the estimated position information, a correction filter configured to compensate for an attenuation of the voice of the talker; performing filter processing on the audio signal using the generated correction filter; and outputting the audio signal on which the filter processing has been performed.
1. An audio signal processing method comprising: receiving an audio signal corresponding to a voice of a talker; obtaining an image of the talker; estimating posture information of the talker using the image of the talker; generating a correction filter according to the estimated posture information; performing filter processing on the audio signal using the generated correction filter; and outputting the audio signal on which the filter processing has been performed.

2. The audio signal processing method according to claim 1, wherein: the estimated posture information includes a direction in which a face of the talker faces; and the generated correction filter is configured to compensate for an attenuation of the voice of the talker according to the direction in which the face of the talker faces.
10. An audio signal processing apparatus comprising: an audio signal inputter configured to receive an audio signal corresponding to a voice of a talker; an image obtainer configured to obtain an image of the talker; a position estimator configured to estimate position information of the talker using the image of the talker; a filter generator configured to generate, according to the estimated position information, a correction filter configured to compensate for an attenuation of the voice of the talker; an audio signal processor configured to perform filter processing on the audio signal using the generated correction filter; and an outputter configured to output the audio signal on which the filter processing has been performed.
9. An audio signal processing apparatus comprising: an audio signal inputter configured to receive an audio signal corresponding to a voice of a talker; an image obtainer configured to obtain an image of the talker; a posture estimator configured to estimate posture information of the talker using the image of the talker; a filter generator configured to generate, according to the estimated posture information, a correction filter; an audio signal processor configured to perform filter processing on the audio signal using the generated correction filter; and an outputter configured to output the audio signal on which the filter processing has been performed.

10. The audio signal processing apparatus according to claim 9, wherein: the estimated posture information includes a direction in which a face of the talker faces; and the generated correction filter is configured to compensate for an attenuation of the voice of the talker according to the direction in which the face of the talker faces.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbig et al. (US 2014/0037016 A1) hereinafter “Herbig.”
As to claim 1, Herbig discloses an audio signal processing method comprising: 
receiving an audio signal corresponding to a voice of a talker (¶0082, Fig. 1. “A speaker 100 speaks, and a resulting acoustic signal 102 is detected by a microphone 104. The microphone 104 may be a single microphone, a set of microphones, a set of diversity microphones or a microphone array.”); 
obtaining an image of the talker (¶0085, Fig. 1. “A digital camera 118, such as a 2-D or 3-D camera, is aimed preferably generally toward the speaker 100 or so as to include a portion of the speaker 100 in the camera's field of view. Preferably, the camera's field of view includes the speaker's mouth or at least the speaker's head.”); 
estimating position information of the talker using the image of the talker (¶0087, Fig. 1.“In some embodiments, the image analyzer 122 is configured to automatically analyze the scene image so as to estimate a distance between the speaker 100 and the microphone 104, using well-known image analysis techniques.”); 
generating, according to the estimated position information, a correction filter configured to compensate for an attenuation of the voice of the talker (¶0090 and ¶0094-0095, Fig. 1. “The tuner 126 adjusts overall gain in the audio signal processor 108 to compensate for the loss in SPL, based on the estimated speaker-to-microphone distance provided by the image analyzer 122.” “The image analyzer provides this information 124 to the tuner 126, and the tuner 126 may automatically alter an operating parameter of the beamformer 106.” “After the image analyzer 120 identifies the location of the speaker, the tuner 126 may set the spatial parameters of the audio signal processor 108 (and optionally of the beamformer 106), based on the location of the speaker, to optimize or preferentially process audio signals emanating from the location of the speaker.”); 
performing filter processing on the audio signal using the generated correction filter (¶0082-0083, Fig. 1. “If the microphone 104 is a microphone array, a beamformer 106 follows the microphone 104 in the signal path to produce a beamformed audio signal 107.” “An audio signal processor 108 follows the beamformer 106, if any. The audio signal processor 108 receives the audio signal 107 from the microphone 104 and is configured to process the audio signal 107. For example, the audio signal processor 108 may include a frequency-based filter bank (equalizer), an anti-reverberation filter, a spatial post-filter, a noise reduction filter or another type of filter; an automatic speech recognizer (ASR) or a combination thereof.”); and 
outputting the audio signal on which the filter processing has been performed 
(¶0084, Fig. 1. “an output 109 from the audio signal processor 108 is amplified by an amplifier 110, which drives a loudspeaker 112.”).
As to claim 2, Herbig discloses wherein: the estimated position information includes a distance from the talker (¶0087, Fig. 1. “In some embodiments, the image analyzer 122 is configured to automatically analyze the scene image so as to estimate a distance between the speaker 100 and the microphone 104, using well-known image analysis techniques.”); and 
the generated correction filter is configured to compensate for the attenuation of the voice of the talker according to the distance from the talker (¶0090 and ¶0094-0095, Fig. 1. “The tuner 126 adjusts overall gain in the audio signal processor 108 to compensate for the loss in SPL, based on the estimated speaker-to-microphone distance provided by the image analyzer 122.”).
As to claim 3, Herbig discloses wherein the generated correction filter is configured to adjust a gain of the audio signal (¶0090 and ¶0094-0095, Fig. 1. “The tuner 126 adjusts overall gain in the audio signal processor 108 to compensate for the loss in SPL, based on the estimated speaker-to-microphone distance provided by the image analyzer 122.”).
As to claim 4, Herbig discloses obtaining reverberation characteristics, wherein the correction filter is generated according to the estimated position information and the obtained reverberation characteristics (¶0100 and ¶0112, Fig. 1. “The image analyzer 122 is also configured to analyze the scene image, so as to automatically estimate a ratio of (a) sound energy reaching the microphone 104 directly from the speaker 100 to (b) sound energy indirectly reaching the microphone 104 from the speaker 100 after being reflected from the sound-reflecting surface 132. The tuner 126 is configured to automatically alter an operating parameter of the audio signal processor 108, based at least in part on the estimated ratio. For example, if the audio signal processor 108 includes an anti-reverberation filter, the tuner 126 may be configured to reduce aggressiveness of the anti-reverberation filter when the estimated ratio is less than a predetermined value.”).
As to claim 5, Herbig discloses wherein: the generated correction filter is configured to perform beamforming processing on the audio signal (¶0094-0095, Fig. 1 “The image analyzer provides this information 124 to the tuner 126, and the tuner 126 may automatically alter an operating parameter of the beamformer 106. For example, an operating parameter of the beamformer 106 may be altered so as to steer the beamformer 106 toward the speaker 100.”); 
reverberation characteristics are obtained (¶0100 and ¶0112, Fig. 1. “The image analyzer 122 is also configured to analyze the scene image, so as to automatically estimate a ratio of (a) sound energy reaching the microphone 104 directly from the speaker 100 to (b) sound energy indirectly reaching the microphone 104 from the speaker 100 after being reflected from the sound-reflecting surface 132.” ); and 
a directivity of the beamforming processing is changed according to the obtained reverberation characteristics (¶0115, Fig. 1 “The tuner 126 automatically adjusts 130 parameters of the beamformer 106, based on estimates of: speaker-to-microphone distance, ratio of direct-to-reverberated sound energy reaching the microphone, reverberation distance and/or reverberation time, in manners similar to those discussed above.”).
As to claim 7, Herbig discloses recognizing a specific object included in the image of the talker, wherein the correction filter is generated according to the estimated position information and a recognition result of the specific object (¶0095, ¶0090, ¶0100 and ¶0110, Fig. 1. “The tuner 126 is configured to alter an operating parameter of the audio signal processor 108, based at least in part on the estimated distance between the speaker 100 and the microphone 104.” “Well-known techniques may be used to automatically identify objects, such as floor carpeting, cloth curtains, sound absorbing panels, table cloths and the like.” “The tuner 126 is configured to automatically alter an operating parameter of the audio signal processor 108, based at least in part on the estimated ratio.” Audio signal processor parameter adjusted at least based on distance of speaker to microphone and estimated ratio of direct to reverberated signal strength, which is determined based on identified objects.).
As to claims 10, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.
As to claims 11-14 and 16, they are rejected under claim 10 using the same rationale as claims 2-5 and 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbig, as applied to claims 1 and 10 above.
As to claim 6, Herbig does not expressly disclose performing framing processing on the image of the talker; and 
reflecting a result of the framing processing in the generated correction filter.
However, capturing individual frames from a video is well known in the art. Herbig (¶0010) further discloses that video cameras to estimate location of a speaker is also already known. Making adjustments to the signal processing of Herbig based on an image frame from a video instead of a camera image would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been the simple substitution of one known element for another to obtain predictable results. 
As to claim 15, it is rejected under claim 10 using the same motivation as claim 6 above.
As to claim 9, Herbig discloses estimating posture information of the talker using the image of the talker (¶0093, Fig. 1. “In some embodiments of the present invention, the image analyzer 122 is configured to automatically analyze the scene image 120, so as to estimate an orientation of the speaker 100, relative to the microphone 104. "Orientation" here means an angle between the microphone 104 and a direction of projection from the mouth of the speaker 100.”), wherein: 
the correction filter is generated according to the estimated position information and the estimated posture information (¶0090 and ¶0093, Fig. 1. “The tuner 126 adjusts overall gain in the audio signal processor 108 to compensate for the loss in SPL, based on the estimated speaker-to-microphone distance provided by the image analyzer 122.”  “In some embodiments of the present invention, the image analyzer 122 is configured to automatically analyze the scene image 120, so as to estimate an orientation of the speaker 100, relative to the microphone 104. "Orientation" here means an angle between the microphone 104 and a direction of projection from the mouth of the speaker 100 (0 degrees in the graph of FIG. 2). The tuner 126 is configured to automatically alter the operating parameter of the audio signal processor 108, based at least in part on the estimated orientation of the speaker 100.”); and 
the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated (¶0090 and ¶0093, Fig. 1. Adjustments based on distance and orientation.).
Herbig does not expressly disclose a speed at which the position information is estimated exceeds a speed at which the posture information is estimated.
However, the specification only discloses that the estimation speeds may be different and the estimation speed of position information is faster (see ¶0065 of instant specification as filed). There is no disclosure as to how or why this result is achieved. Either the speed is different as a result of the difference in the information, or else it is designed that way. The correction filter is generated at each time of estimation (see next claim limitation), so whichever is estimated faster does not appear to have any impact on the actual invention. Therefore, processing one faster than the other would have been obvious to try (only two options) or else is an intended result included in the claim body. 
As to claim 18, it is rejected under claim 10 using the same motivation as claim 9 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbig, as applied to claims 1 and 10 above, in view of McGibney (US 2018/0074782 A1) hereinafter “McGibney.”
As to claim 8, Herbig discloses wherein: the estimated position information includes a distance from the talker (¶0087, Fig. 1. “In some embodiments, the image analyzer 122 is configured to automatically analyze the scene image so as to estimate a distance between the speaker 100 and the microphone 104, using well-known image analysis techniques.”).
Herbig does not expressly disclose the generated correction filter is configured to cut the voice of the talker in a case in which the distance from the talker is equal to or larger than a predetermined value.
Herbig in view of McGibney discloses the generated correction filter is configured to cut the voice of the talker in a case in which the distance from the talker is equal to or larger than a predetermined value (McGibney, ¶0037, Fig. 1. “As the sound source 104 gets further from the CTD 108, its perceived volume will drop off. This is the preferred behavior as it may be undesirable to pick up people far away and have them sound as if they are in the room.”).
Herbig and McGibney are analogous art because they are from the same field of endeavor with respect to adjusting gain based on speaker position.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a threshold for volume to drop off, as taught by McGibney. The motivation would have been it is undesirable to pick up people far away and have them sound as if they are in the room (McGibney, ¶0037).
As to claim 17, it is rejected under claim 10 using the same motivation as claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Amir et al. (US 2002/0090094 A1, see at least Figs. 1-2) and Tico et al. (US 2010/0026780 A1, see at least ¶0009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654